Case 3:20-cr-00108-BJD-JRK Document1 Filed 08/19/20 Page 1 of 7 PagelD 1

FIL fs D
08-14-5090
CLERK, U. S. DISTRICT COURT
UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. CASENO. 3:20-cr /O% “3-39 RIN
18 U.S.C. § 1349
CHARLES CORNELIUS SMITH . 18 U.S.C. § 1028A(a)(1)
ZIPPORAN CARMEL PETERS ‘42 U.S.C. § 408(a)(7)(b) and
18 U.S.C. § 2
INDICTMENT
The Grand Jury charges:
COUNT ONE

A. Introduction
At times material to this Indictment:
1. Navy Federal Credit Union was a financial institution doing business in the
Middle District of Florida, and elsewhere, and its accounts were insured by the National

Credit Union Administration.

B. The Conspiracy
2. Beginning on an unknown date, but not later than in or about October
2019, and continuing through and including on or about November 13, 2019, in the -
Middle District of Florida, and elsewhere, the defendants,

CHARLES CORNELIUS SMITH,
ZIPPORAN CARMEL PETERS,
Case 3:20-cr-00108-BJD-JRK Document 1 Filed 08/19/20 Page 2 of 7 PagelD 2

did knowingly and willfully combine, conspire, confederate, and agree with each other
and with others both known and unknown to the Grand Jury to execute and attempt to
execute a scheme and artifice to defraud a financial institution, that is, Navy Federal
Credit Union, and to obtain money, funds, credits and property under the custody and
control of Navy Federal Credit Union, by means of materially false and fraudulent
pretenses, representations, and promises, in violation of 18 U.S.C. § 1344.

C. Manner and Means of the Conspiracy

3. The manner and means by which the conspirators carried out the
conspiracy and scheme and artifice to defraud included, among others things,

a.. It was part of the conspiracy that CHARLES CORNELIUS SMITH
obtained the means of identification of another person to include the name, date of birth,
and Social Security number of N.A.

. b. It was further part of the conspiracy that CHARLES CORNELIUS
SMITH obtained information regarding a credit union used by N.A.

c. It was further part of the conspiracy that CHARLES CORNELIUS
SMITH provided the means of identification to include the name, date of birth, and
Social Security number of N.A. to ZIPPORAN CARMEL PETERS.

d. It was further part of the conspiracy that CHARLES CORNELIUS
SMITH provided ZIPPORAN CARMEL PETERS a counterfeit South Carolina driver
license in the name and identity of N.A., but with a picture of ZIPPORAN CARMEL

PETERS on it.
Case 3:20-cr-00108-BJD-JRK Document1 Filed 08/19/20 Page 3 of 7 PagelID 3

e. It was further part of the conspiracy that CHARLES CORNELIUS
SMITH drove ZIPPORAN CARMEL PETERS to different Navy Federal Credit Union
branches. |

f. It was further part of the manner and means of the conspiracy that
ZIPPORAN CARMEL PETERS, using the identity of N.A., conducted multiple
fraudulent transactions on the account(s) of N.A. at different Navy Federal Credit Union
branches.

All in violation of 18 U.S.C. § 1349.

COUNT TWO
On or about November 12, 2019, in the Middle District of Florida, the
defendants,

CHARLES CORNELIUS SMITH,
ZIPPORAN CARMEL PETERS,

did knowingly possess and use without lawful authority, the means of identification of
another person, that is, the name and date of birth of another person, to wit, N.A., during
and in relation to a felony enumerated in 18 U.S.C. § 1028A, that is, Conspiracy to
Commit Bank Fraud, in violation of 18 U.S.C. § 1349, as charged in Count One of the .
Indictment..

In violation of 18 U.S.C. § 1028A(a)(1).
Case 3:20-cr-00108-BJD-JRK- Document 1. Filed 08/19/20 Page 4 of 7 PagelD 4

COUNT THREE
On or about November 13, 2019, in the Middle District of Florida, the defendants,

CHARLES CORNELIUS SMITH,
ZIPPORAN CARMEL PETERS,

for the purpose of obtaining something of value and for other purposes, did knowingly
and with the intent to deceive another person and organization, falsely represent and
knowingly aid and abet in the false representation to OneMain Financial, that defendant,
ZIPPORAN CARMEL PETERS’ Social Security number was XXX-XX-2118, when in
fact, as the defendants well knew, Social Security number XXX-XX-21 18 was not
assigned to defendant, ZIPPORAN CARMEL PETERS. |

In violation of 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 2.

COUNT FOUR
On or about November 13, 2019, in the Middle District of Florida, the

defendants,

CHARLES CORNELIUS SMITH,
ZIPPORAN CARMEL PETERS,

did knowingly possess and use without lawful authority, a means of identification of
‘another person, that is, the Social Security number of another person, to wit, N.A., during
and in relation to a felony enumerated in 18 U.S.C. § 1028A, that is, Falsely Representing
a Social Security number, in violation of 42 U.S.C. § 408(a)(7)(B), as charged in Count
Three of the Indictment. |

In violation of 18 U.S.C. § 1028A(a)(1).
Case 3:20-cr-00108-BJD-JRK Document1 Filed 08/19/20 Page 5 of 7 PagelD 5

FORFEITURES

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

~ 982(a)(2)(A).

2. Upon conviction of a conspiracy of the violation of 18 U.S.C. § 1344,
in violation of 18 U.S.C. § 1349, the defendants shall forfeit to the United States,
pursuant to 18 U.S.C. § 982(a)(2)(A), any property constituting, or derived from,
proceeds obtained, directly or indirectly, as a result of such violation.

3. If any of the property described above, as a result of any act or

omission of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

Cc. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty,
Case 3:20-cr-00108-BJD-JRK Document1 Filed 08/19/20 Page 6 of 7 PagelID 6

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

_ A TRUE BILL,

 

 

MARIA CHAPA LOPEZ
United States Attorney

By: Levi c 6 4 ridin)
KEVIN C. FREIN
Assistant United States Attorney

KELLY KXRASE

Assistant United States Attorney
Deputy Chief, Jacksonville Division

 

 
FORM OBD-34
8/18/20 Revised

Case 3:20-cr-00108-BJD-JRK Document1 Filed 08/19/20 Page 7 of 7 PagelD 7

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA |
vs.

CHARLES CORNELIUS SMITH,

 

ZIPPORAN CARMEL PETERS,
- INDICTMENT
_ Violations: 18 U.S.C. § 1349 |
18 U.S.C. § 1028A(a)(1)
42 U.S.C. § 408(a)(7)(b) and 18 U.S.C. § 2

 

A true bill, /

  

 

Filed in open court this [a day

 

of August, 2020.

  

 

Bail $

 

 

GPO 863 525
